Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Chilakamarri Ramesh, M.D.,
(NPI: 1578575106),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-76
Decision No. CR3050
Date: December 24, 2013

DECISION

I grant summary judgment in favor of the Centers for Medicare & Medicaid
Services (CMS) affirming CMS’s determination to deny Petitioner’s April 22,
2013 application to enroll as a physician in the federal Medicare program. I find
that I have no authority to consider whether CMS abused its discretion in denying
Petitioner’s application on the ground that he had been convicted of a felony
within the past 10 years that CMS determined to be detrimental to the best
interests of the Medicare program and its beneficiaries.

I. Background

Petitioner is a physician. On April 22, 2013, he submitted an application to
participate in Medicare. CMS determined to deny this application and Petitioner
requested reconsideration. CMS’s determination was affirmed on reconsideration
and Petitioner requested a hearing. The case was assigned to me for a hearing and
a decision. CMS filed a motion for summary judgment along with exhibits that
CMS identified as CMS Ex. 1 — CMS Ex. 4. Petitioner opposed the motion (P.
Brief) and he filed exhibits that he identified as P. Ex. A-1, P. Ex. A-2, P. Exs. B-
Z, and P. Ex. AA. Petitioner objects to my receiving CMS Ex. 4 on relevancy
grounds. I overrule that objection. The exhibit is a publicly available form and I
could take notice of it even if it were not an exhibit. Moreover, it is relevant to
show that Petitioner knew that his dishonesty could be a crime.

II. Findings of fact and conclusions of law

As I explain in more detail below there are no disputed issues of material fact in
this case. I rest my decision entirely on legal conclusions based on the undisputed
facts. Therefore, summary judgment is appropriate.

The undisputed facts establish that in May 2009 Petitioner pled guilty to a felony
under federal law, a conspiracy to commit naturalization fraud. CMS Ex. 2 at 1.
Specifically, Petitioner agreed with a co-conspirator to sign blank form waivers
(INS Form N-648) for eight applicants for naturalization, knowing that his co-
conspirator would complete the waivers subsequently and knowing also that there
was a high probability that the co-conspirator would include false information on
these waivers before submitting them to the Immigration and Naturalization
Service (INS). P. Ex. C at 2. As a consequence, Petitioner was sentenced to 10
months in prison and fined $30,000. P. Ex. E at 2-6.

The purpose of the waivers was to provide the applicants for naturalization with
medically certified disability exceptions to the naturalization requirement that they
demonstrate an ability to speak and write basic English and to answer basic
questions about the history and government of the United States. A medical
professional who fills out the N-648 form must complete it and sign it under
penalty of perjury and acknowledge that knowingly placing false information on
the form may subject him or her to criminal penalties. CMS Ex. 4.

CMS determined to deny Petitioner’s enrollment application on the authority of 42
C.F.R. § 424.530(a)(3). This section provides, generally, that CMS may deny a
Medicare enrollment application if within 10 years of the date of the enrollment
application the applicant was convicted of a federal or State felony “that CMS has
determined to be detrimental to the best interests of the [Medicare] program and
its beneficiaries.” The regulation provides four examples of felonies that may be
the basis for enrollment denial. 42 C.F.R. §§ 424.530(a)(3)(i)(A) — (D). These
examples have been found to be illustrative and not inclusive of all of the felonies
that may be the basis for denial of enrollment. Fayad v. Sebelius, 803 F. Supp. 2d
699, 703-04 (E.D. Mich. 2011), citing Ahmed v. Sebelius, 710 F. Supp. 2d 167,
173-74 (D. Mass. 2010).

What is most important about this regulation is that it grants CMS discretion to
determine which felony convictions are detrimental to the best interests of
Medicare and its beneficiaries. CMS’s exercise of that discretion is not
reviewable. In a case where CMS determines to exercise its discretion to deny
enrollment based on the requirements of 42 C.F.R. § 424.530(a)(3), my reviewing
authority is limited to deciding whether Petitioner has been convicted of a felony
under federal or State law. I lack the authority to question whether, under such
circumstance, CMS abused its discretion to deny Petitioner’s enrollment
application. At bottom, I may not substitute my judgment for that of CMS and
find a felony conviction not to be detrimental to the program’s and its
beneficiaries’ best interests.

Here, the undisputed facts establish that Petitioner was convicted of a felony
within the 10-year period prior to his filing his enrollment application. Petitioner
does not deny that. Consequently, I must find that CMS had the discretion to deny
Petitioner’s application and I must decide this case in favor of CMS.

That said, I would note that Petitioner’s conviction is clearly for the type of felony
for which enrollment denial is contemplated. The types of felonies specifically
listed as grounds for denial under 42 C.F.R. § 424.530(a)(3) include those
described at subsection (i)(B) as consisting of: “Financial crimes, such as
extortion, embezzlement, income tax evasion, insurance fraud and other similar
crimes... .” All of these enumerated felonies have dishonesty as a common
element. The regulation makes it plain that CMS will consider individuals who
have been convicted of these crimes involving dishonesty to be untrustworthy to
deal with program beneficiaries and funds and will determine that their enrollment
applications should thus be denied. Petitioner was not convicted of any of these
enumerated crimes but he was convicted of a crime of dishonesty that was just as
egregious as are any of the enumerated crimes. He was a conspirator in a scheme
to perpetrate a fraud against the government of the United States and its citizens.
That dishonesty is certainly of a caliber of the enumerated felonies cited at
subsection (i)(B) of 42 C.F.R. § 424.530(a)(3) and CMS clearly acted reasonably
in determining that Petitioner’s participation would be detrimental to the best
interests of the Medicare program and its beneficiaries.

Petitioner makes several arguments in opposition to CMS’s motion for summary
judgment and I find all of them to be without merit. First, Petitioner argues that
the determination by CMS to deny Petitioner’s application was based on CMS’s
incorrect conclusion that Petitioner’s conviction had involved making a false
diagnosis. P. Brief at 6-9. Petitioner reasons that if the predicate for the
determination is incorrect then the determination itself must be an abuse of
discretion and should be reversed.

The problem with that logic, obviously, is that at bottom Petitioner is demanding
that I look behind CMS’s exercise of discretion in this case. As I have stated, I
lack that authority. Petitioner was undeniably convicted of a federal felony within
the 10 years preceding his application. That is all that I may consider in deciding
whether CMS properly acted to deny his enrollment application. Moreover, and as
I have stated, there exists ample reason to find Petitioner to be untrustworthy by
virtue of his conviction. CMS’s continued determination to deny Petitioner’s
enrollment is supported by that conviction even if the reason it initially gave for
acting to deny the application is technically incorrect.

Petitioner also argues that he was not convicted of the type of felony that merits
enrollment denial. P. Brief at 8-9, 10-11. He asserts that he was not convicted of
program fraud or making false diagnoses. But, neither the regulation nor the
broad discretion that it confers on CMS so narrowly limits the type of offenses for
which enrollment denial may be justified. And, as I have stated repeatedly, it is
left to CMS to exercise its discretion to determine in any individual case whether a
felony conviction shows that the petitioner is untrustworthy to act in the best
interests of Medicare and its beneficiaries. Furthermore, Petitioner stands
convicted of precisely the type of crime — fraud — for which denial is contemplated
even if his conviction does not fall within one of the specific examples cited in the
regulation.

Finally, Petitioner argues that he has shown remorse for his crime and has been
rehabilitated so as to establish his trustworthiness. However, I lack the authority
to consider these allegedly mitigating factors and I certainly do not have the
authority to compel CMS to consider them even if they are true.

/s/
Steven T. Kessel
Administrative Law Judge

